Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed on 08/11/2021 have been overcome.
The references of interest are cited:
Lin (US 20150084206 A1) teaches a structure in i.e., Fig. 17 and related texts, comprising: 
a wiring substrate (882); 
an interposer (see RDL interposer disposed on the wiring substrate, wherein the interposer is electrically connected to the wiring substrate through first conductive bumps (884); 
a semiconductor die (274) disposed on the interposer, wherein the semiconductor die is electrically connected to the interposer through second conductive bumps (284); 
a first insulating encapsulation (290) disposed on the interposer, wherein the first insulating encapsulation laterally encapsulates the semiconductor die and the second conductive bumps; 
a second insulating encapsulation (890) disposed on the wiring substrate, wherein the second insulating encapsulation laterally encapsulates the first insulating encapsulation and the underfill. However, Lin fails to teach and/or suggest, i.e., including an underfill filled between the wiring substrate and the interposer, wherein the underfill laterally encapsulates the first conductive bumps.

Huang et al. (US 20180350754 A1) teaches a structure, comprising: 
a wiring substrate (60); 
an interposer (62) disposed on and electrically connected to the wiring substrate; 
a semiconductor die (44) disposed on and electrically connected to the interposer; 
a first insulating encapsulation (48) disposed on the interposer, wherein the semiconductor die is laterally encapsulated by the first insulating encapsulation; 
a second insulating encapsulation (62) disposed on the wiring substrate, wherein the semiconductor die and the first insulating encapsulation are laterally encapsulated by the second insulating encapsulation; and a lid disposed on the semiconductor die, the first insulating encapsulation and the second insulating encapsulation. 
However, a top surface of the first insulating encapsulation (48) is not substantially level with a top surface of the second insulating encapsulation and a surface of the semiconductor die.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0002-¶0003.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816